Name: Council Regulation (EEC) No 3587/91 of 3 December 1991 extending into 1992 the application of Regulations (EEC) No 3831/90, (EEC) No 3832/90, (EEC) No 3833/90 and (EEC) No 3835/90 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries
 Type: Regulation
 Subject Matter: trade policy;  economic conditions;  industrial structures and policy;  leather and textile industries
 Date Published: nan

 12. 12. 91 Official Journal of the European Communities No L 341 / 1 I (Acts whose publication is obligatory) , COUNCIL REGULATION (EEC) No 3587/91 of 3 December 1991 extending into 1992 the application of Regulations (EEC) No 3831/90, (EEC) No 3832/90, (EEC) No 3833/90 and (EEC) No 3835/90 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries be established by 1 January 1992 ; whereas such a review is scheduled for 1992 ; Whereas the scheme of generalized preferences for 1991 should therefore be provisionally extended to 1992, pending the outcome of the review ; Whereas the mechanism provided for in Article 5 (3), (4) and (5) of Regulation (EEC) No 3832/90 presents tech ­ nical problems which warrant its amendment ; Whereas, in view of the commitments entered into by Mongolia, that country should be included in Annex IV to Regulation (EEC) No 3832/90 ; Whereas the preferential amounts for industrial products have been updated with a view to improving the whole system, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas, in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Economic Community opened generalized tariff preferences commencing in 1971 , in respect of finished and semi ­ finished industrial products, textile products and certain agricultural products originating in developing countries ; whereas the initial ten-year period of application of this system of preferences ended on 31 December 1980 ; Whereas the positive role played by this system in improving access for the developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the system of generalized preferences would not be fully achieved by the end of 1980, that conse ­ quently it should be extended beyond the initial period, an overall review of the system having started in 1990 ; Whereas the examination of the review of the system has continued into 1991 and the progress of the work makes it unlikely that a scheme based on new guidelines would HAS ADOPTED THIS REGULATION : Article 1 Subject to the following Articles, Regulations (EEC) No 3831 /90 0, (EEC) No 3832/90 (4), (EEC) No 3833/90 (*) and (EEC) No 3835/90 (6) applying gene ­ ralized tariff preferences for 1991 in respect of certain products originating in developing countries shall apply mutatis mutandis from 1 January 1992 until 31 December 1992. References to specific dates in 1990, 1991 or 1992 in the Regulations referred to in the first subparagraph are to be read as referring respectively to 1991 , 1992 or 1993 as appropriate. 0 OJ No L 370, 31 . 12. 1990, p. 1 . (') OJ No C 280, 28. 10 . 1991 . (4) OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 370, 31 . 12. 1990, p. 86.(2) Opinion delivered on 30 October 1991 (not yet published in the Official Journal). ( «) OJ No L 370, 31 . 12. 1990, p. 126. No L 341 /2 Official Journal of the European Communities 12. 12. 91 Article 2 The preferential amounts expressed in ecus for the products mentioned in Regulation (EEC) No 3831 /90 shall be increased by 5 %. The reference base, as it results from Article 8 of Regula ­ tion (EEC) No 3831 /90 for the products referred to in that Article, shall be further increased by 5 % . Article 3 Paragraphs 3, 4 and 5 of Article 5 of Regulation (EEC) No 3832/90 are replaced by the following : "Within a period fixed by the Commission following the date referred to in paragraph 2, each Member State shall be required to return to the reserve the quantity which has not been used within the meaning of Article 14 (1 ) on that date.' Article 4 In Annex IV to Regulation (EEC) No 3822/90, the term 'Mongolia' shall be added. Article 5 The technical amendments to the Annexes to Regulations 3831 /90, 3832/90 and 3833/90 are listed in the Annex to this Regulation. Article 6 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1991 . For the Council The President B. de VRIES 12. 12. 91 Official Journal of the European Communities No L 341 /3 ANNEX I. Amendments to the Annexes to Regulation (EEC) No 3831/90 In Annex I, in column (2), against order No 10.0117 : for : '2903 51 00', read : '2903 51 . In Annex I, in column (2), against order No 10.0950 : for : '8211 91 90 , read : '82119130 8211 91 80'. In Annex I, in column (2), against order No 10.1052 : delete '8528 10 11 8528 10 19 8528 10 30'. In Annex I, in column (2), against order No 10.1060 : for : '8529 90 99', ¢ read : '8529 90 70 8529 90 98'. In Annex II, Part 2, in the first column of the list relating to South Korea : for : '8215 10 10', read : '8215 10 30'. In Annex II, Part 3, in the first column : for : 'ex 2903 19 00', read : 'ex 2903 19 90' and for : '2924 29 90 , read : '2924 29 50 2924 29 80'. In Annex II, Part 3, in the first column : for : '8473 10 00', read : '8473 10' : for : '8473 29 00', read : '8473 29' : for : '8473 30 00', read : *8473 30' and for : '8473 40 00', read : '8473 40'. In Annex II, Part 3, in the first column : for : '8507 10 91 8507 10 99', read : '8507 10 31 8507 10 39 8507 10 81 8507 10 89' ; for : '8507 20 99', read : '8507 20 31 8507 20 39 8507 20 81 8507 20 89'. No L 341 /4 Official Journal of the European Communities 12. 12. 91 II. Amendments to the Annexes to Regulation (EEC) No 3832/90 In Annex I, in column (3), against order No 40.0060 : for : '6204 62 35 , read : '6204 62 39 : for : '6204 63 19 6204 69 19', read : '6204 63 19 6204 69 18 '; below '6204 69 18', insert : '6211 32 42 621 1 33 42 6211 42 42 6211 43 42'. In Annex I, in column (4), against order No 40.0060 : for : 'Mens or boys woven breeches, shorts other than swimwear and trousers (including slacks) ; womens or girls woven trousers and slacks, of wool, of cotton or of man-made fibres', read : 'Mens or boys woven breeches, shorts other than swimwear and trousers (including slacks) ; womens or girls woven trousers and slacks, of wool, of cotton or of man-made fibres ; Lower parts of tracksuits with lining, other than of category 1 6 or 29, of cotton or of man ­ made fibres'. In Annex I, in column (3), against ordfer No 40.0160 : for : '6203 22 90 6203 23 90 6203 29 19', read : '6203 22 80 6203 23 80 6203 29 18': below '6203 29 18 , insert '6211 32 31 6211 33 31 '. In Annex I, in column (4), against order No 40.0160 : for : 'Mens or boys suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits', read : 'Mens or boys suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits ; Mens or boys tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres'. In Annex I, in column (3), against order No 40.0210 : below '6202 93 00 , insert '621 1 32 41 6211 33 41 6211 42 41 6211 43 41 '. In Annex I, in column (4), against order No 40.0210 : for : 'Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres', read : 'Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man-made fibres ; Upper parts of tracksuits with lining, other than of category 1 6 or 29, of cotton or of man ­ made fibres'. In Annex I, column (3), against order No 40.0290 : for : '6204 22 90 6204 23 90 6204 29 19', read : '6204 22 80 6204 23 80 6204 29 18 '; below '6204 29 18 , insert '621 1 42 31 6211 43 31 '. 12. 12. 91 Official Journal of the European Communities No L 341 /5 In Annex I, in column (4), against order No 40.0290 : for : 'Womens or girls suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits', read : "Womens or girls suits and ensembles, other than knitted or crocheted, of wool, of cotton or man-made fibres, excluding ski suits ; Womens or girls tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres'. III. Amendments to the Annexes to Regulation (EEC) No 3833/90 : In Annex I, in column (3), against order No 50.0015 : for : 'Preserved pineapples, in slices, half slices or spirals', read : 'Pineapples, prepared or preserved, in slices, half slices or spirals'. In Annex I, in column (3), against order No 50.0025 : for : 'Preserved pineapples other than in slices, half slices or spirals', read : 'Pineapples, prepared or preserved, other than in slices, half slices or spirals'. In Annex II, in columns (2) and (3), against order No 52.2170 : for : '1518 00 10 Linoxyn', read : '1518 00 10 Linoxyn ex 1518 00 90 Inedible mixtures of animal fats or oils or of animal and vegetable fats or oils and their fractions'. In Annex II, in columns (2) and (3), against order No 52.2210 : delete ' 1519 2000 Acid oils from refining . In Annex II, in column (2), against order No 52.2220 : for : '1519 30 00', read : '1519 20 00 . In Annex II, in column (2), against order No 52.3680 : for : '2201 10 00', read : '2201 10 .